


Exhibit 10.5


CHANGE IN CONTROL, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT


In consideration of his or her employment with Global Payments Inc. or its
affiliate (“Company”), his or her continued employment with the Company, and the
mutual covenants and agreements contained herein, David M. Sheffield
(hereinafter “Employee”) and Company hereby as of April 6, 2015 (the “Effective
Date”) agree as follows:


1.    Definitions. The following definitions shall apply to this Change in
Control, Non-competition and Non-solicitation Agreement (the “Agreement”) and
shall have the following meanings:


(a)     “Cause” shall mean:


        (i)    the failure of Employee to perform substantially Employee’s
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to Employee by the Company which specifically
identifies the manner in which the Company believes that Employee has not
substantially performed Employee’s duties; or


        (ii)     any act of fraud, misappropriation, embezzlement or similar
dishonest or wrongful act by Employee, including, without limitation, any
violation of the Sarbanes-Oxley Act or similar laws or legal standards; or
        (iii)     Employee’s abuse of alcohol, prescription drugs or any
substance which materially interferes with Employee’s ability to perform
services on behalf of the Company or Employee’s use of illegal drugs; or
        (iv)     Employee’s violation of any laws, agreements or Company
policies or codes prohibiting employment discrimination, harassment, conflicts
of interest, retaliation, bribery, competition with the Company, solicitation of
Company customers or employees on behalf of anyone other than Company, improper
use or disclosure of trade secrets, confidential information or other
proprietary information of the Company; or
    (v)     Employee’s commission of, conviction for, or plea of guilty or nolo
contendere to, a felony or a misdemeanor involving moral turpitude.


(a)
“Change in Control” means:



(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (b)(i),
the following acquisitions shall not constitute a Change in Control: any
acquisition by a Person who is on the date of Employee’s execution of this
Agreement the beneficial owner of 35% or more of the Outstanding Company Voting
Securities; any acquisition directly from the Company; any acquisition by the
Company which reduces the number of Outstanding Company Voting Securities and
thereby results in any Person having beneficial ownership of more than 35% of
the Outstanding Company Voting Securities; any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or, any acquisition by any corporation
pursuant to a transaction which complies with clauses (x) and (y) of subsection
(b)(ii) below; or


(ii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial

1

--------------------------------------------------------------------------------




owners, respectively, of the outstanding Company common stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the outstanding Company common stock and Outstanding Company
Voting Securities, as the case may be, and (y) no Person (excluding the Company
or any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination; provided, however, that
    
(iii)    Notwithstanding anything in this definition to the contrary, a
restructuring and/or separation of any line of business or business unit from
the Company will not of itself constitute a Change in Control.


(c)    “Company” shall be deemed to include Global Payments Inc. and all of its
affiliates and subsidiaries.
(d)    “Competitive Position” means any employment, consulting or independent
contractor relationship with a Competitor in which Employee has duties for (or
provides services to) such Competitor that relate to Competitive Services and
that are the same or similar to those services actually performed by Employee
for the Company.


(e)    “Competitive Services” means services competitive with the business
activities engaged in by the Company as of the Date of Termination or any
earlier date of an alleged breach by Employee of the restrictions in Sections 3,
4 or 5, as applicable, hereof, which include, but are not limited to, the
provision of products and services to facilitate or assist with the movement in
electronic commerce of payment and financial information, merchant processing,
merchant acquiring, credit and debit transaction processing, check guarantee and
verification, electronic authorization and capture, terminal management
services, purchase card services, financial electronic data interchange, cash
management services, and wire transfer services.


(f)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies and all of their parents, subsidiaries,
affiliates, and successors-in-interest who engage in Competitive Services: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Elavon
Inc., Total System Services, Inc., Vantiv, Wells Fargo Merchant Services,
Heartland Payment Systems, First National Merchant Solutions, RBS Lynk,
TransFirst Holdings, iPayment, BA Merchant Services, NPC, Elavon Merchant
Services and Moneris Solutions
 
(g)    “Date of Termination” means the date of termination of Employee’s
employment with the Company for any reason whatsoever.


(h)    “Disability” means the inability of Employee, as determined by the
Company, to substantially perform the essential functions of his or her regular
duties and responsibilities with or without reasonable accommodation due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months.


(i)
“Good Reason” shall mean:



(i) a reduction by the Company in Employee’s base salary as in effect on the
Effective Date or as the same may be increased from time to time, unless a
similar reduction is made in the base salary of similarly-situated senior
executives which reduction is not rescinded within ten (10) days after the
Company receives written

2

--------------------------------------------------------------------------------




notice from Employee that he or she believes that the reduction constitutes Good
Reason and that he or she intends to resign if it is not rescinded; or


(ii) a reduction by the Company in Employee’s annual bonus opportunity as in
effect on the Effective Date or as the same may be increased from time to time,
unless a similar reduction is made in the annual bonus opportunity of
similarly-situated senior executives which reduction is not rescinded within ten
(10) days after the Company receives written notice from Employee that he or she
believes that the reduction constitutes Good Reason and that he or she intends
to resign if it is not rescinded, provided, however that, notwithstanding the
foregoing, this clause shall not be triggered where Employee receives an annual
bonus payout below his or her total bonus opportunity and such payout is based
on the Company’s and/or Employee’s performance as determined in the sole
discretion of the Company; or


(iii) a requirement that Employee be based in any office or location other than
in the greater metropolitan area of Atlanta, Georgia which requirement is not
rescinded within ten (10) days after the Company receives written notice from
Employee that he or she believes that the requirement constitutes Good Reason
and that he or she intends to resign if it is not rescinded.


(j)    “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association or other entity or
enterprise to whom the Company has sold or provided or attempted to sell or
provide its products or services during the twelve (12) months prior to the Date
of Termination or any earlier date of an alleged breach by Employee of the
restrictions in Sections 3, 4 or 5, as applicable, hereof.


(k)    “Protected Employees” means employees of the Company who were employed by
the Company at any time during the twelve (12) months immediately preceding the
Date of Termination or any earlier date of an alleged breach by Employee of the
restrictions in Section 3, 4 or 5, as applicable, hereof.




(l)    “Restricted Area” means the geographic area in which the Company conducts
business, which includes the entire United States.


2.     Termination. If there occurs a Change in Control and, within twelve (12)
months following such Change in Control, the Company or its successor terminates
Employee’s employment other than for Cause or Disability or Employee terminates
his or her employment for Good Reason within twelve (12) months following such
Change in Control, then (and with respect to the payments and benefits described
in subsections (a) through (f) below, only if Employee executes (and does not
revoke) a Release in substantially the form of Exhibit A hereto (the “Release”)
within 60 days of the Date of Termination):


        (a)    on the day that follows the six (6) month anniversary of the Date
of Termination (the “Pay Date”), the Company shall pay Employee a lump sum equal
to the amount of the base salary (as in effect on the Date of Termination)
Employee would have earned if he or she had been continuously employed by
Company from the Date of Termination until the Pay Date provided, however, that
the Company shall have no obligation to make the payment described in this
section if Employee has violated Sections 3, 4 or 5 of this Agreement or
Sections 5 or 6 of the attached Confidentiality Agreement and failed to remedy
such violation to the satisfaction of the Company within ten (10) days of notice
of such violation;


        (b)    commencing on the Pay Date, the Company will continue to pay
Employee an amount equal to his or her monthly base salary for a period of up to
six (6) consecutive months, payable in equal monthly or more frequent
installments as are customary under the Company's payroll practices from time to
time; provided, however that the Company’s obligation to make or continue such
payments shall cease if Employee becomes employed with a subsequent employer or
earns an income which will be reportable as non-employee compensation on a 1099
form provided that such non-employee compensation is reasonably anticipated to
be more than $100,000 per year or if Employee violates Section 3, 4 or 5 of this
Agreement or Sections 5 or 6 of the attached Confidentiality Agreement and fails
to remedy such violation to the satisfaction of the Company within 10 days of
notice of such violation; and

3

--------------------------------------------------------------------------------






        (c)    on the Pay Date, the Company shall pay Employee a pro-rated bonus
for the Company’s fiscal year in which the Date of Termination occurs equal to
(i) 100% of Employee’s annual bonus opportunity, times (ii) a fraction, the
numerator of which is the number of full or partial months elapsed in the
Company’s fiscal year in which the Date of Termination occurs as of the Date of
Termination and the denominator of which is 12; and


(d)     if the Date of Termination occurs after the end of one of Company’s
fiscal years but before annual bonuses are paid for such preceding fiscal year,
the Company shall, within sixty (60) days of the Date of Termination, also pay
Employee a bonus equal to the greater of (i) the actual amount earned by
Employee for such preceding fiscal year or (ii) 75% of Employee’s annual bonus
opportunity applicable for such preceding fiscal year; and


(e)     all grants of restricted stock of the Company held by Employee as of the
Date of Termination will become immediately vested as of the Date of
Termination; and,




(f)    all of Employee’s options to acquire common stock of the Company
(“Options”) held by Employee as of the Date of Termination will become
immediately vested and exercisable as of the Date of Termination; and,


(g)    all of Employee’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to Section 2(f)
above) shall remain exercisable through the earliest of (i) the original
expiration date of the Option, or (ii) the 90th day following the Date of
Termination, or (iii) the date that is the 10th anniversary of the original date
of grant of the Option.


3.    Non-competition with the Company. During the term of Employee’s employment
with the Company and for a period of twelve (12) months immediately following
the Date of Termination, Employee agrees that he or she will not, without prior
written consent of the Company, directly or indirectly seek or obtain a
Competitive Position in the Restricted Area; provided, however, that nothing in
this Section 3 shall prohibit Employee from acquiring or holding, for investment
purposes only, less than five percent (5%) of the outstanding publicly traded
securities of any corporation which may compete directly or indirectly with the
Company. This section (and definitions incorporated herein) shall survive the
termination of Employee’s employment with the Company.


4.    Non-solicitation of Employees. During the term of Employee’s employment
with the Company and for a period of twelve (12) months immediately following
the Date of Termination, Employee agrees that he or she will not, directly or
indirectly, on his or her own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit or induce any Protected Employees with
whom he or she worked or otherwise had material contact with through employment
with the Company to terminate his or her employment relationship with the
Company or to enter into employment with any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity. This section (and definitions incorporated herein) shall survive the
termination of Employee’s employment with the Company.


5.    Non-solicitation of Customers. During the term of Employee’s employment
with the Company and for a period of twelve (12) months immediately following
the Date of Termination, Employee agrees that he or she will not, directly or
indirectly, on his or her own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit, divert or take away or attempt to solicit
divert or take away a Protected Customer for the purpose of providing or selling
Competitive Services; provided however, that the non-solicitation restriction
contained in this section shall only apply to those Protected Customers (a) with
whom Employee, alone or in conjunction with others, had business dealings with
on behalf of the Company during the twelve (12) month period immediately
preceding the Date of Termination or any earlier date of any alleged breach by
Employee of the restriction in Section 5 hereof or (b) for whom Employee was
responsible for supervising or coordinating the dealings between the Company and
the

4

--------------------------------------------------------------------------------




Protected Customer during the twelve (12) month period immediately preceding the
Date of Termination or any earlier date of any alleged breach by Employee of the
restriction in Section 5 hereof. This section (and definitions incorporated
herein) shall survive the termination of Employee’s employment with the Company.




6.    Relief. Employee agrees that the breach of the covenants or promises
contained in Sections 3, 4, or 5 of this Agreement or Sections 5 or 6 of the
attached Confidentiality Agreement will leave the Company with no adequate
remedy at law and will cause the Company to suffer irreparable damage and
injury. Employee further agrees that the breach of these covenants and promises
will entitle the Company to injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond. Employee also agrees
that any such injunctive relief shall be in addition to any damages that may be
recoverable by the Company as a result of such breach. Employee agrees that he
or she will be liable to the Company for all reasonable attorney’s fees and
expenses which might be incurred by the Company in enforcing its rights
hereunder. Employee further agrees that no failure or delay by Company in
exercising, enforcing or asserting any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any such right, power or
privilege.        


7.    Severability of Covenants. Employee acknowledges and agrees that the
covenants set forth in Sections 3, 4, and 5 of this Agreement and Sections 5 and
6 of the attached Confidentiality Agreement are reasonable and valid in time and
scope and in all other respects. These covenants shall be considered and
construed as separate and independent covenants. Should any part or provision of
any covenant be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement. If
any portion of the foregoing provisions is found to be invalid or unenforceable
by a court of competent jurisdiction because its duration, the definition of
activities or the definition of information covered is considered to be invalid
or unreasonable in scope, the invalid or unreasonable term shall be redefined,
or a new enforceable term provided, such that the intent of the Company and
Employee in agreeing to the provisions of this Agreement will not be impaired
and the provision in question shall be enforceable to the fullest extent of the
applicable laws.
8.    Section 409A.    This Agreement is intended to comply with Section 409A of
the Code and applicable regulations. This Agreement shall be interpreted in such
a way so as to comply, to the extent necessary, with Section 409A and the
regulations thereunder.


9.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Georgia.


10.    Entire Agreement(d)    Entire Agreement. This Agreement contains the
entire agreement between the Company and Employee with respect to the subject
matter hereof and shall supersede any other agreement between the parties with
respect to the subject matter hereof.


11. Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.


12.     Waiver. No waiver shall be effective against Company or Employee unless
such waiver is in writing and signed by the waiving party. The Company’s failure
to insist upon strict compliance with any of the terms or conditions of this
Agreement at any one time shall not be deemed a waiver of such term or condition
at any other time; nor shall any waiver or relinquishment of any right or power
granted herein at any time be deemed a waiver or relinquishment of the same or
any other right or power at any other time.















5

--------------------------------------------------------------------------------




AGREED TO BY:


By:     /s/ David M. Sheffield            
David M. Sheffield        
April 6, 2015




GLOBAL PAYMENTS INC.


By:    /s/ David L. Green        
David L. Green
April 6, 2015







6

--------------------------------------------------------------------------------






EXHIBIT A


Form of Release


This Release is granted effective as of the          day of             ,
20    , by _______ (“Employee”) in favor of Global Payments Inc. (the
“Company”). This is the Release referred to in the Change in Control,
Non-competition and Non-solicitation Agreement (the “Agreement”) signed by
Employee on _______________, 2015. Employee gives this Release in consideration
of the Company’s promises and covenants as recited in the Agreement, with
respect to which this Release is an integral part.
1.     Release of the Company. Employee, for himself or herself, his or her
successors, assigns, attorneys, and all those entitled to assert his or her
rights, now and forever hereby releases and discharges the Company and its
respective officers, directors, stockholders, trustees, employees, agents,
parent corporations, subsidiaries, affiliates, estates, successors, assigns and
attorneys (“the Released Parties”), from any and all claims, actions, causes of
action, sums of money due, suits, debts, liens, covenants, contracts,
obligations, costs, expenses, damages, judgments, agreements, promises, demands,
claims for attorney's fees and costs, or liabilities whatsoever, in law or in
equity, which Employee ever had or now has against the Released Parties,
including, without limitation, any claims arising by reason of or in any way
connected with any employment relationship which existed between the Company or
any of its parents, subsidiaries, affiliates, or predecessors, and Employee. It
is understood and agreed that this Release is intended to cover all actions,
causes of action, claims or demands for any damage, loss or injury, whether
known or unknown, of any nature whatsoever, including those which may be traced
either directly or indirectly to the aforesaid employment relationship, or the
termination of that relationship, that Employee has, had or purports to have,
from the beginning of time to the date of this Release, and including but not
limited to claims for employment discrimination under federal or state law,
except as provided in Paragraph 2 below; claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory or common law
wrongful discharge; claims arising under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.; claims for attorney’s fees, expenses and costs; claims for
defamation; claims for emotional distress; claims for wages or vacation pay;
claims for benefits, including any claims arising under the Employee Retirement
Income Security Act, 29 U.S.C. § 1001, et seq.; and claims under any other
applicable federal, state or local laws or legal concepts.
2.     Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Employee agrees that by executing this
Release, he or she has released and waived any and all claims he or she has or
may have as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”). Employee
acknowledges and agrees Employee has been, and hereby is, advised by Company to
consult with an attorney prior to executing this Release. Employee further
acknowledges and agrees that Company has offered Employee the opportunity,
before executing this Release, to consider this Release for a period of
twenty-one (21) calendar days; and that the consideration he or she receives for
this Release is in addition to amounts to which he or she was already entitled.
It is further understood that this Release is not effective until seven
(7) calendar days after the execution of this Release and that Employee may
revoke this Release within seven (7) calendar days from the date of execution
hereof.


3.    Non-Admission. It is understood and agreed by Employee that the payment
made to him or her is not to be construed as an admission of any liability
whatsoever on the part of the Company or any of the other Released Parties, by
whom liability is expressly denied.
4.     Acknowledgement and Revocation Period. Employee agrees that he or she has
carefully read this Release and is signing it voluntarily. Employee acknowledges
that he or she has had twenty one (21) days from receipt of this Release to
review it prior to signing or that, if Employee is signing this Release prior to
the expiration of such 21-day period, Employee is waiving his or her right to
review the Release for such full 21-day period prior to signing it. Employee has
the right to revoke this release within seven (7) days following the date of its
execution by him or her. In order to revoke this Release, Employee must deliver
notice of the revocation in writing to Company’s

7

--------------------------------------------------------------------------------




General Counsel before the expiration of the seven (7) day period. However, if
Employee revokes this Release within such seven (7) day period, no payment or
benefit will be payable to him or her under the Agreement and he or she shall
return to the Company any such payment or benefit received prior to that date.
5.     No Revocation After Seven Days. Employee acknowledges and agrees that
this Release may not be revoked at any time after the expiration of the seven
(7) day revocation period and that he or she will not institute any suit,
action, or proceeding, whether at law or equity, challenging the enforceability
of this Release. Employee further acknowledges and agrees that, with the
exception of an action to challenge the waiver of claims under the ADEA,
Employee shall not ever attempt to challenge the terms of this Release, attempt
to obtain an order declaring this Release to be null and void, or institute
litigation against the Company or any other Releasee based upon a claim that is
covered by the terms of the release contained herein. Furthermore, with the
exception of an action to challenge his or her waiver of claims under the ADEA,
if Employee does not prevail in an action to challenge this Release, to obtain
an order declaring this Release to be null and void, or in any action against
the Company or any other Releasee based upon a claim that is covered by the
release set forth herein, Employee shall pay to the Company and/or the
appropriate Releasee all their costs and attorneys’ fees incurred in their
defense of Employee’s action.
6.     Governing Law and Severability. This Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Georgia. If any provision hereof is unenforceable
or is held to be unenforceable, such provision shall be fully severable, and
this document and its terms shall be construed and enforced as if such
unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court or
tribunal construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.
EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS
HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS OR
HER CHOOSING CONCERNING HIS OR HER EXECUTION OF THIS RELEASE AND THAT HE OR SHE
IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.
 



8